Citation Nr: 0842368	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2005, the veteran testified at a hearing before a 
Decision Review Officer.   He also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2006.  Transcripts of these hearings are 
associated with the claims folder.

The veteran's appeal was previously before the Board in March 
2007, at which time the Board denied the appeal in part, 
granted reopening of the veteran's claim for service 
connection for a skin disability and remanded the reopened 
claim for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that 
the veteran's contact dermatitis preexisted active duty and 
did not undergo a permanent increase in severity as a result 
of active duty.   

2.  The veteran does not have any other chronic skin 
disorder.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March 2007.  Although this letter was sent after 
the initial decision of the originating agency denying 
reopening of the claim, it was sent before the initial 
decision of the originating agency addressing the merits of 
the reopened claim.  Therefore, it is clear that the veteran 
was not prejudiced by the timing of this letter.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The record reflects that service treatment records, service 
personnel records, private medical records and VA medical 
records have been obtained.  In addition, the veteran has 
been afforded an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.   38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board must initially determine whether the veteran's 
contact dermatitis preexisted enlistment into active service.  
The presumption of soundness applies in this case, but the 
presumption is rebutted based on the evidence of record.  The 
Board has reviewed the evidence of record in this case, and 
concludes that the totality of the medical evidence 
constitutes clear and unmistakable evidence that the 
veteran's contact dermatitis existed prior to service and was 
not aggravated by service.

The veteran's service medical records show that he was 
treated for contact dermatitis in June 1970.  It was noted 
that the veteran had a history of contact dermatitis in the 
past.  A September 1970 consultation report notes that the 
veteran had chronic contact dermatitis with probable 
exacerbations from poison ivy in June 1970.  Another 
September 1970 consultation report notes that a physical 
examination revealed scarring secondary to old dermatitis on 
both the veteran's arms and abdomen, miliaria of the left 
shoulder, and tinea pedis of the left foot.  The examiner 
recommended no treatment for the scars and noted that they 
would resolve after a few months.  The examiner also noted 
that the veteran had no active acute contact dermatitis at 
that time.  An October 1970 record notes that the veteran had 
tinea pedis that was not responding to treatment.  It was 
further noted that the veteran had contact dermatitis in the 
shoe lace area of his left foot.  A November 1970 record 
notes that the veteran had tinea pedis that cleared up and 
returned.  The December 1970 separation examination report 
shows that no skin abnormality was found.

The April 1973 VA examination report notes that on review of 
the veteran's skin, he only had mild acne on his face.

Records from Central Medical show that in September 1984 and 
May 1985, physical examinations revealed a vesicular type 
rash with papular lesions over the veteran's arms and thorax.  
The examiners noted assessments of poison ivy.

The March 1990 VA examination report notes that the veteran 
reported that the rash he experienced in service reoccurred 
on his trunk and arms during his hospitalization for a 
motorcycle accident at Mercy Hospital.  He reported that 
about five years ago he had a rash that was either papular or 
vesicular on his arms for a few weeks, and while vacationing 
in January 1990, he had a rash on his arms for about two 
weeks.  The examiner reported that the physical examination 
of the skin was normal.  The examiner indicated that the 
scarring on the veteran's legs was related to surgery and the 
motorcycle accident and not to any dermatitis.  The examiner 
concluded that there was no dermatitis or scarring 
attributable to dermatitis.

October 1991 and October 1992 VA treatment records note that 
the veteran was seen for a follow-up on his rhus dermatitis.  
The physical examination revealed cleared dermatitis and mild 
post inflammatory hyper-pigmentation.  The examiner noted an 
assessment of rhus dermatitis, resolved.  The veteran was 
instructed to avoid contact with plants.

At the October 1990 RO hearing, the veteran testified that 
his skin condition occurred from time to time, and at the 
March 1994 RO hearing, he reported that it occurred almost 
yearly.

VA treatment records dated from March 1990 to June 2003, show 
continuing complaints and treatment for a rash.  Physical 
findings included vesicular lesions with surrounding erythema 
on the veteran's arms, abdomen, and neck.  Assessments noted 
were vesicular lesions consistent with shingles, rhus 
dermatitis, and dermatitis secondary to poison ivy.  

At the February 2006 videoconference hearing, the veteran 
reported that he got a rash every summer.

In an April 2006 letter, Dr. G.M. reported that the veteran 
had a chronic skin rash and "complications" from the rash.  
Dr. G.M. related that his records indicated that he treated 
the veteran in the late 1960s for a rash, prior to his 
military service.  Dr. G.M. maintained that the veteran was 
prone to this impairment and that the veteran experienced an 
outbreak of this rash during service.

In July 2008 the veteran presented for a VA examination.  He 
reported that approximately one to four times a year he 
developed skin outbreaks which manifested in the form of a 
rash.  He complained that he was currently suffering from a 
rash on the left forearm, wrists and right medial knee.  On 
examination there was no evidence of dermatitis or scars due 
to dermatitis or lesions, with the exception of a 2 
millimeter linear lesion on the right wrist which the 
examiner noted could be an excriation or contact dermatitis.  
The examiner concluded that the veteran's contact dermatitis 
clearly and unmistakably existed prior to service.

The Board concludes the veteran's contact dermatitis clearly 
and unmistakably existed prior to service in light of the 
evidence showing that he was treated for this disorder prior 
to service, the history provided by the veteran for clinical 
purposes, the July 2008 VA medical opinion, and the absence 
of any evidence indicating that this condition did not exist 
prior to service.  

With this question settled, the Board must next determine 
whether the evidence clearly and unmistakably demonstrates 
that the contact dermatitis was not permanently worsened as a 
result of active duty.  In this regard, the Board notes that 
neither service medical records nor any other medical 
evidence indicates that the pre-existing condition 
permanently increased in severity as a result of service.  
The July 2008 examiner noted that the episodic contact 
dermatitis experienced by the veteran before and during 
service resolved with treatment.  She also noted that the 
veteran reported that the contact dermatitis occurred 2 to 3 
times per year when he was a youth and that they still 
occurred 2 to 3 times per year.  She therefore concluded that 
the condition clearly did not permanently increase in 
severity as a result of service.

In view of this clear medical opinion, which is consistent 
with the evidence of record, and the absence of any medical 
evidence supporting the proposition that the contact 
dermatitis permanently increased in severity as a result of 
active duty, the Board also concludes that the evidence 
clearly and unmistakably demonstrates that the veteran's 
contact dermatitis was not aggravated by active duty.

The Board has also considered the veteran's contention that 
service connection is warranted for skin disability because 
it is the result of his exposure to Agent Orange in service.  
Although tinea pedis was noted in service and acne was found 
on the VA examination in April 1973, the medical evidence 
shows that both of these conditions have resolved without 
residuals.  The medical evidence does not show that the 
veteran has any chronic skin disorder other than contact 
dermatitis.  In addition, the scarring noted on the March 
1990 VA examination was attributed to a motor cycle accident 
and surgery.  Accordingly, service connection is also 
unwarranted for any skin disorder other than contact 
dermatitis.

The Board has considered the benefit-of-the-doubt rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


